MEMORANDUM**
Hector Vasquez (“Vasquez”) appeals the district court’s determination, on Ameline remand from this court, not to resentence Vasquez, arguing that the district court’s decision was unreasonable and that the *676prosecutor’s comment was improper. We affirm the district court’s decision.
This court employs the reasonableness standard established in United States v. Booker, 543 U.S. 220, 261-62, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), in reviewing a district court’s determination on remand that a sentence imposed would not have been materially different had the court known the Guidelines were advisory. United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir.2005) (en banc). Here, the court imposed a sentence within the Guidelines range, gave thoughtful attention to the sentencing factors, and thoroughly explained its reasons. Because the sentence is reasonable in light of the sentencing factors, we see no reason to disturb the district court’s decision.
The prosecutor’s allegedly improper remark is reviewed for harmless error. United States v. Brown, 327 F.3d 867, 871 (9th Cir.2003). Because the statement does not appear to be improper, was not relied upon by the district court, and had no apparent effect on the sentencing decision, any resulting error was harmless.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.